TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 5, 2014



                                     NO. 03-14-00213-CV


                                 Edward M. Edson, Appellant

                                                v.

                                  The State of Texas, Appellee




            APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
         DISMISSED ON APPELLEE’S MOTION -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on November 5, 2013. The State of

Texas has filed a motion to dismiss the appeal, and having reviewed the record, the Court agrees

that the appeal should be dismissed. Therefore, the Court grants the motion and dismisses the

appeal. The appellant shall pay all costs relating to this appeal, both in this Court and the court

below.